    Case 1:21-cv-00192-TFM-B Document 3 Filed 06/03/21 Page 1 of 3                   PageID #: 7




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


ROBERT WIGHAM, AIS # 144210,                   :
                                               :
         Petitioner,                           :
                                               :
vs.                                            :       CIVIL ACTION NO. 1:21-cv-192-TFM-B
                                               :
UNITED STATES OF AMERICA,                      :
                                               :
         Respondent.                           :

                                              ORDER

         Pending before the Court is the Petition for a Federal Detainer to Be Run In-Concurrent

with a State Sentence. Doc. 1, filed April 15, 2021. Petitioner Robert Lee Williams,1 an Alabama

state prison inmate proceeding pro se, moves the Court “for a federal detainer to be run in-

concurrent with [his] state sentence of life with parole possible, which was imposed on Oct. 2,

1986.” Id. at 1. Essentially, it appears that Williams seeks to modify his 1987 federal-custody

sentence to run concurrently, rather than consecutively, with his 1986 state sentence of life with

the possibility of parole, thus obviating the need for a federal detainer.

         Although the caption of Williams’s petition lists “Criminal Action No. 77-000112-KD,”see

id., the petition was not docketed in Williams’s existing criminal case, United States v. Robert Lee




1
 The instant petition was filed under the name “Robert Whigham,” and the petitioner is listed as
“Robert Lee Wigham” by the Alabama Department of Corrections. See Doc. 1 at 3; Inmate Search,
ALABAMA DEPARTMENT OF CORRECTIONS, http://www.doc.state.al.us/InmateHistory (search “AIS
#” 144210). However, because this Court’s records reflect the petitioner’s name is “Robert Lee
Williams,” the undersigned will use the name “Williams” when referring to the petitioner in this
order.

                                             Page 1 of 3
    Case 1:21-cv-00192-TFM-B Document 3 Filed 06/03/21 Page 2 of 3                   PageID #: 8




Williams, No. 77-cr-00112-KD (S.D. Ala. 1977) (hereinafter, “Williams I”).2 Instead, Williams’s

petition was assigned a new civil case number and docketed as a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

         This Court’s records reflect that in January 1978, Williams entered a plea of guilty to the

federal offense of possession of an unregistered firearm. The Court sentenced Williams to three

(3) years in prison but suspended the sentence and placed him on probation for three (3) years,

with the sentence to run “consecutive to all state charges” and “the probationary period to

commence upon defendant’s final release from state custody.” See Williams I, ECF No. 1-1.

         At some point between Williams’s January 1978 guilty plea and October 1986, he was

released from state custody and began serving his federal sentence. On June 16, 1986, while

Williams was serving his federal probationary period, he was sentenced to fifteen years in prison

for burglary by the Circuit Court of Mobile County, Alabama. On October 2, 1986, that same

court sentenced Williams to life in prison with the possibility of parole for murder.3 On October

20, 1986, a federal detainer warrant was entered in Williams’s state-court record. See Williams I,

ECF No. 1 at 6. On March 24, 1987, this Court revoked Williams’s probation and sentenced him

to the custody of the Attorney General for three (3) years. Id., ECF No. 1-1.

         Since then, Williams has made repeated attempts to have this Court modify his federal

sentence to run concurrently with his state life sentence, rather than consecutively. For example,

in a § 2255 motion that was filed in 2003, Williams asked the Court to reconsider its March 1987



2
 This appears to be due to the fact that the name of the petitioner listed on the instant petition
(Robert Whigham) is different from the name of the defendant in the criminal case (Robert Lee
Williams).
3
 Alabama Department of Corrections records indicate that Williams’s 1986 burglary and murder
sentences are consecutive.

                                            Page 2 of 3
 Case 1:21-cv-00192-TFM-B Document 3 Filed 06/03/21 Page 3 of 3                      PageID #: 9




order and modify his federal sentence to run concurrently with his state life sentence, rather than

consecutively. The Court denied Williams’s § 2255 motion, finding it untimely and without merit.

Robert Lee Williams v. United States, No. 03-cv-00399-BH (S.D. Ala. 2003), ECF No. 1, 2, 4.

       In 2014, Williams filed a motion in his criminal case in which he moved the Court appoint

counsel to assist him to obtain the release of his federal detainer. Williams I, ECF No. 1. In that

motion, which the Court denied, Williams asserted, as he does in the instant petition, a federal

detainer was “adversely affecting his rights and priviledges [sic] in state custody such as parole,

custody level reduction, work & community release, and rehab. programs.” Id., ECF. No. 1, 3.

Most recently, in 2018, Williams unsuccessfully moved the Court, in his criminal case, modify his

sentence to run “concurrent with all other cases whether federal or state to satisfy the Due Process

clause of the Fourteenth Amendment.” Id., ECF No. 4, 5.

       Based on the foregoing, it is apparent that the instant petition seeks the modification of

Williams’s federal custody sentence in Williams I, and the Court finds that the petition should be

filed in that case. Accordingly, the CLERK OF COURT is DIRECTED to file the instant

“Petition for a Federal Detainer to Be Run In-Concurrent with a State Sentence” (Doc. 1) in

Criminal No. 77-00112-KD, and to terminate Civil Action No. 21-cv-00192-TFM-B.

       DONE and ORDERED this the 3rd day of June 2021.
                                             18tyh




                                                     s/Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                            Page 3 of 3
